DETAILED ACTION
Claims 1-20 are pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over MacIntosh, US PG Pub 2014/0052555 A1 (hereafter “MacIntosh”) in view of Kobres et al., US PG Pub 2015/0029339 A1 (hereafter “Kobres”).

Regarding claim 1, MacIntosh teaches an object tobjecting system, comprising: 
a sensor configured to capture a frame of at least a portion of an object within a global plane for a space (Figures 1A, 31, and 37 and ¶¶0080, 0092, 0100,0115, and 0126), wherein: 
the global plane represents (x,y) coordinates for the space (Figures 31 and 39A and ¶¶0092, 0199, and 0344); 
the frame comprises a plurality of pixels (Figures 41A-43B and ¶¶0094, 0227, 0384, 0470, 0478, 0483-0488, 0559 and 0562); 
each pixel from the plurality of pixels is associated with a pixel location comprising a pixel row and a pixel column (Figures 41A-43B and ¶¶0094, 0227, 0384, 0470, 0478, 0483-0488, 0559 and 0562); and 
the frame comprises a predefined zone associated with the object, wherein the predefined zone is proximate to a front of the object (Figure 31 and ¶¶0272-0274, 0314, and 0483-0486); 
the predefined zone is associated with a range of (x,y) coordinates in the global plane for the space (¶¶0224, 0294, 0296, and 0316); and
a tracking system operably coupled to the sensor and the weight sensor, comprising: one or more memories operable to store (Figure 7 and ¶¶0273 and 0599):
a homography associated with the sensor, wherein the homography comprises coefficients that translate between pixel locations in frames from the sensor and (x,y) coordinates in the global plane (¶¶0314-0321, 0333-0335, 0362-0363, 0423, and 0452); and  
one or more processors operably coupled to the one or more memories (Figure 7 and ¶¶0131, 0418, 0449, and 0599-0600), configured to: 
receive the frame of the object (¶¶0091, 0115, 0136-0137, 0243, 0330, 0470, and 0473); 
determine a pixel location for the person, wherein the pixel location comprises a first pixel row and a first pixel column of the frame (Figures 41A-43B and ¶¶0094, 0227, 0384, 0470, 0478, 0483-0488, 0559 and 0562);
compare the determined (x,y) coordinate ro the range of (x,y) coordinates in the global plane that are associated with the predefined zone (¶¶0314-0321, 0333-0335, 0362-0363, 0423, 0452, and 0582);
determine the person is within the predefined zone associated with the object in the frame based on the comparison (Figures 41A-43B and ¶¶0094, 0227, 0384, 0470, 0478, 0483-0488, 0559 and 0562); 
MacIntosh does not teach determine an (x,y) coordinate for the person by applying the homography to the pixel location. Kobres teaches to determine an (x,y) coordinate for the person by applying the homography to the pixel location (Figure 4 and ¶¶0016-0017, 0020, 0023-0024, 0031, and 0035-0042). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of MacIntosh, to include a applying the homography to the pixel location as taught by Kobres, in order to “track detailed customer motion throughout the store for analytics regarding customer activity,” as suggested by Kobres (¶0004). 
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Kobres, the results of the combination were predictable. 

Regarding claim 2, MacIntosh in view of Kobres teaches the system of claim 1, wherein the one or more processers are further configured to: identify a second person in the frame; determine the second person is outside of the predefined zone associated with the object; and ignore the second person in response to determining the second person is outside of the predefined zone (Kobres ¶¶0035-0043).  The combination would have been obvious to one of ordinary skill in the art for the reasons stated above with respect to claim 1.

Regarding claim 3, MacIntosh in view of Kobres teaches the system of claim 1, wherein the one or more processors are further configured to: determine a second pixel location for a second person, wherein the second pixel location comprises a second pixel row and a second pixel column in the frame; determine a third pixel location for the object, wherein the third pixel location comprises a third pixel row and a third pixel column in the frame; determine a first distance between the pixel location of the person and the third pixel location for the object; determine a second distance between the second pixel location of the second person and the third pixel location for the object; and determine the first distance is less than the second distance before adding the identified item to the digital cart associated with the person (MacIntosh Figures 41A-43B and ¶¶0094, 0227, 0384, 0470, 0478, 0483-0488, 0559 and 0562).

Regarding claim 4, MacIntosh in view of Kobres teaches the system of claim 1, wherein the one or more processors are further configured to: determine a weight decrease amount on the weight sensor; determine an item quantity based on the weight decrease amount; and add the identified item quantity to the digital cart associated with the person (MacIntosh ¶¶0224, 0294, 0296, and 0316).

Regarding claim 5, MacIntosh in view of Kobres teaches the system of claim 1, wherein: the predefined zone associated with the object is associated with a range of pixel columns and a range of pixel rows in the frame; and determining the person is within the predefined zone associated with the object comprises determining that: the first pixel column of the pixel location for the person is within the range of pixel columns in the frame; and the first pixel row of the pixel location for the person is within the range of pixel rows in the frame (MacIntosh Figures 41A-43B and ¶¶0094, 0227, 0384, 0470, 0478, 0483-0488, 0559 and 0562).

Regarding claim 6, MacIntosh in view of Kobres teaches the system of claim 1, wherein: the object comprises a front portion, a first side portion, a second side portion, and a back portion; and the predefined zone overlaps with a least a portion of the front portion, the first side portion, and the second side portion of the object in the frame (MacIntosh Figure 31 and ¶¶0272-0274, 0314, and 0483-0486).

Regarding claim 7, MacIntosh in view of Kobres teaches the system of claim 1, wherein the predefined region is a semi-circular region (MacIntosh ¶¶0165 and 0208).

Regarding claims 8-20, all of the limitations in claims 8-20 are closely parallel to the limitations of claims 1-7, analyzed above, and are rejected on the same bases.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Flickner et al., US PG Pub 2003/0107649 A1, teaches a method of detecting and tobjecting groups of people.
Balent et al., US PG Pub 2003/0158796 A1, teaches distributed personal automation and shopping method, apparatus, and process.
Non-patent literature Venetianer, Péter L., et al. teaches video verification of point of sale transactions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B SEIBERT whose telephone number is (571)272-5549.  The examiner can normally be reached on Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER B SEIBERT/Primary Examiner, Art Unit 3625